Argued December 13, 1926.
Appellant was indicted for libel and for violation *Page 486 
of the Act of May 25, 1897, P.L. 85. The circulars distributed by him were copies of those distributed by William Wilhelm, appellant in No. 315, October T., 1926. He was convicted and sentenced. His appeal was argued with that of Mr. Wilhelm and raises substantially the same questions, except that in this case there was no controversy concerning the failure of the defendant to take the stand as a witness such as was raised by the 17th assignment of error in Wilhelm's appeal.
For the reasons stated in the opinion this day filed in Commonwealth v. Wilhelm the judgment in this case must be affirmed and the record remitted to the court below and it is ordered that the defendant appear in the court below at such time as he may be there called and that he be by that court committed until he has complied with the sentence or any part of it which had not been performed when the appeal in this case was made a supersedeas.